MEMORANDUM **
Lakhbir Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and review for substantial evidence. Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000).
The record does not compel the conclusion that the untimely filing of the asylum application should be excused, see 8 C.F.R. § 208.4(a)(5), and we conclude that petitioner has failed to demonstrate a due process violation, see Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
Substantial evidence supports the IJ’s and BIA’s denial of Kaur’s withholding of removal claim. Even accepting Kaur’s testimony as true, we conclude that the record does not compel a finding of past persecution, see Prasad v. INS, 47 F.3d 336, 340-41 (9th Cir.1995), and does not compel a finding of a clear probability of future persecution, see Ramadan v. Gonzales, 479 F.3d 646, 658 (9th Cir.2007).
Kaur failed to establish a CAT claim because she did not show that it was more likely than not that she would be tortured if she returned to India. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.